 Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.1 Filed 05/06/21 Page 1 of 50




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
                _____________________________________

SEAN MACMASTER,
       Plaintiff,                             Case No.
                                              Hon.




vs.




DAVID BUSACCA, individually;
BRIAN KOLODZIEJ, individually;
MICHAEL GERALD, individually and in his official capacity;
LAUREN SCHIPANI, individually;
JOHANNA MACMASTER, individually; and
LAURA MOODY, individually;
    jointly and severally.

__________________________________________________________________/
Joshua Blanchard (P72601)
Keeley D. Blanchard (P68661)
Melissa C. Freeman (P80075)
BLANCHARD LAW
Attorneys for Plaintiff
309 S Lafayette St., Ste 208
PO Box 938
Greenville, MI 48838
616-773-2945 / fax: 616-328-6501
josh@blanchard.law
__________________________________________________________________/



                                     1
 Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.2 Filed 05/06/21 Page 2 of 50




          COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiff, Sean MacMaster, by his counsel, BLANCHARD LAW,

complains against Defendants, jointly and severally, as follows:

                    JURISDICTION AND VENUE

     1.    This is a civil action seeking damages against Defendants for
           committing acts under color of law, and depriving Plaintiff of
           rights secured by the Constitution and laws of the United
           States.

     2.    Upon information and belief, Defendant Busacca is a citizen
           of the State of Michigan and a resident of the Eastern
           District of Michigan.

     3.    Upon information and belief, Defendant Kolodziej is a citizen
           of the State of Michigan and a resident of the Eastern
           District of Michigan.

     4.    Upon information and belief, Defendant Gerald is a citizen of
           the State of Michigan and a resident of the Eastern District
           of Michigan.

     5.    Upon information and belief, Defendant Schipani is a citizen
           of the State of Michigan and a resident of the Eastern
           District of Michigan.

     6.    Upon information and belief, Defendant Moody is a citizen of
           the State of Michigan and a resident of the Western District
           of Michigan.

     7.    Upon information and belief, Defendant Johanna MacMaster
           (“Johanna”) is a citizen of the State of Michigan and a
           resident of the Eastern District of Michigan.

     8.    At all relevant times, Defendant Busacca was acting in his
           capacity as a police officer for the Michigan State Police.



                                     2
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.3 Filed 05/06/21 Page 3 of 50




    9.    At all relevant times, Defendant Busacca was acting within
          the scope of his respective employment under color of law,
          cloaked with the authority which was granted to him.

    10.   At all relevant times, Defendant Gerald was acting in his
          capacity as a police officer for the Center Line Department of
          Public Safety.

    11.   At all relevant times, Defendant Gerald was acting within
          the scope of his respective employment under color of law,
          cloaked with the authority which was granted to him.

    12.   At all relevant times, Defendant Schipani was acting in her
          capacity as Special Agent investigating for Michigan
          Department of Attorney General.

    13.   At all relevant times, Defendant Schipani was acting within
          the scope of her respective employment under color of law,
          cloaked with the authority which was granted to her.

    14.   At all relevant times, Defendant Moody was acting in her
          capacity as Chief of Staff for Michigan Department of
          Attorney General.

    15.   At all relevant times, Defendant Moody was acting within
          the scope of her respective employment under color of law,
          cloaked with the authority which was granted to her.

    16.   At all relevant times, Defendant Kolodziej was acting under
          color of law, cloaked with the authority which was granted to
          him.

    17.   This cause of action arose in the County of Oakland, State of
          Michigan.

    18.   Venue is proper in this Court pursuant to 28 U.S.C. §1391.

    19.   The Court has jurisdiction of this action under 42 U.S.C.
          §1983 and under 28 U.S.C. §1343.




                                    3
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.4 Filed 05/06/21 Page 4 of 50




    20.   The jurisdiction of this Court is further invoked pursuant to
          28 U.S.C. §1331.

    21.   Plaintiff Sean MacMaster (“Sean”) is a citizen and resident
          of the State of Florida and a citizen of the United States.

    22.   At all times material to this Complaint, these Defendants
          acted toward Plaintiff under color of the statutes,
          ordinances, customs and usage of the State of Michigan.

    23.   While acting in their various capacities, the Defendants
          deprived Plaintiff of his liberty without due process of law
          and made an unreasonable search and seizure of the person
          and property of Plaintiff, thereby depriving Plaintiff of his
          rights, privileges and immunities as guaranteed by the
          Fourth, Fifth, and Fourteenth Amendments to the
          Constitution of the United States.

               COMMON ALLEGATIONS OF FACT

                  Kolodziej’s Career Background

    24.   Plaintiff incorporates the preceding paragraphs as if
          restated herein word-for-word and paragraph-by-paragraph.

    25.   Brian Kolodziej (“Kolodziej”) is a lawyer who has been
          licensed to practice law in the State of Michigan since
          November 2, 2012.

    26.   Upon information and belief, Kolodziej worked as an
          assistant prosecuting attorney in Macomb County from
          March of 2015 to September of 2018.

    27.   In his role as assistant prosecuting attorney in the Macomb
          County Prosecutor’s Office, Kolodziej was assigned to handle
          sexual assault cases.

    28.   In October of 2018, Kolodziej was hired by former Michigan
          Attorney General Bill Schuette as an Assistant Attorney
          General.



                                    4
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.5 Filed 05/06/21 Page 5 of 50




    29.   As Assistant Attorney General, Kolodziej worked in a special
          position prosecuting sexual assault cases.

    30.   Kolodziej’s position was funded by the US Department of
          Justice through a grant under the Violence Against Women
          Act.

    31.   The $900,000 grant funded the prosecution and investigation
          of alleged sexual assaults involving adult victims that were
          complex or cold cases.

    32.   Kolodziej, during his employment at the Macomb County
          Prosecutor’s Office and the Michigan Attorney General’s
          Office, went outside his prosecutorial role.

    33.   Kolodziej went outside his prosecutorial role by, among other
          actions, engaging in activities traditionally associated with
          law enforcement investigators and not prosecutors.

    34.   Kolodziej went outside of his prosecutorial role in order to
          advance his personal and romantic interests.

  Kolodziej’s Romantic Relationship with Johanna’s Family
                          Member

    35.   While working at the Macomb County Prosecutor’s Office,
          Kolodziej met a woman whose initials are V.S.

    36.   At all relevant times, V.S. worked at the Macomb County
          Prosecutor’s Office.

    37.   Upon information and belief, Kolodziej and V.S. engaged in a
          romantic relationship during their employment at the
          Macomb County Prosecutor’s Office.

    38.   V.S. has a cousin named Johanna MacMaster (“Johanna”).

    39.   Beginning in 2012 and continuing to present, Johanna has
          been involved in a custody dispute over her young daughter,
          AM, with her ex-husband, Sean MacMaster (“Sean”).

     Johanna’s Repeated Failed Accusations Against Sean

                                    5
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.6 Filed 05/06/21 Page 6 of 50




    40.   During the course of the custody dispute in 2016, Johanna
          falsely accused Sean of sexually abusing AM.

    41.   Johanna made the false accusation of sexual abuse in order
          to gain an advantage in the custody dispute.

    42.   Johanna knew the sexual abuse accusations were false at
          the time she made them.

    43.   Johanna reported her false accusations in January of 2016 to
          the Oakland County Sheriff’s Department (“OCSD”).

    44.   Johanna also reported her false accusations to Child
          Protective Services (“CPS) in January of 2016.

    45.   Johanna planned to leverage the criminal investigation and
          CPS investigation to gain full custody of AM.

            Johanna’s Trip to Florida to Extort Sean

    46.   In January 2016, Johanna traveled to Florida to attempt to
          extort Sean into releasing his parental rights.

    47.   On January 23, 2016, Johanna and Sean met at a
          McDonald’s in Florida.

    48.   Johanna lied to Sean in an attempt to get him to sign a
          document releasing his parental rights to AM.

    49.   Johanna lied to Sean that a neighbor made a report about
          AM being sexually abused.

    50.   In fact, Johanna was the one who had reported the false
          accusations to the OCSD and CPS.

    51.   Johanna told Sean that because of the neighbor’s report, AM
          had to go to the hospital for an evaluation and to do a
          forensic interview.

    52.   In fact, it was Johanna’s false accusations that led to AM
          being needlessly evaluated at a hospital and participating in
          a forensic interview.

                                    6
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.7 Filed 05/06/21 Page 7 of 50




    53.   Johanna threatened that Sean’s mother would be considered
          an accomplice and implied she could be arrested.

    54.   Johanna lied that AM had implicated Sean’s step-father in
          the alleged abuse, though AM would not make these claims
          until months later.

    55.   Johanna falsely claimed that Sean would be served with the
          involuntary termination of his parental rights shortly.

    56.   In reality, the OCSD had informed Johanna that her and
          Sean’s parental rights were not affected, and that Johanna
          must continue to comply with parenting time as ordered.

    57.   Johanna presented Sean with a Consent to Termination of
          Parental Rights drafted by an attorney.

    58.   Johanna pleaded with Sean to sign the document that would
          terminate his parental rights to AM.

    59.   Johanna falsely promised that if Sean signed the document,
          then the criminal investigation and CPS investigation would
          be dropped.

    60.   Johanna falsely claimed that Sean would not owe child
          support if he signed the document.

    61.   Johanna told Sean that it would “set him free financially”
          and that she knew he did not have the resources to fight the
          false criminal accusations, in an attempt to get Sean to sign
          the document.

    62.   Johanna referred to the document that would terminate
          Sean’s parental rights to AM as a “gift” and a “get out of jail
          free card.”

    63.   Knowing that he had done nothing wrong, Sean refused to
          sign the document that would have terminated his parental
          rights to AM.




                                    7
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.8 Filed 05/06/21 Page 8 of 50




    64.   Sean vehemently denied doing anything inappropriate to
          AM.

Four Agencies Determine Johanna’s Allegations are Baseless

    65.   The OCSD investigated the false accusations made by
          Johanna.

    66.   The OCSD learned of Johanna’s attempt to get Sean to
          terminate his parental rights.

    67.   The investigators from OCSD noted in their reports
          Johanna’s attempt to extort Sean into releasing his parental
          rights.

    68.   The OCSD investigation did not substantiate the accusations
          made by Johanna.

    69.   The OCSD investigation revealed information that supports
          that Johanna was coaching AM to make false accusations
          against Sean.

    70.   Sean took two independent polygraphs, on February 6 and 7,
          2016 concerning Johanna’s accusations. Both indicated he
          was truthful when he denied the accusations.

    71.   On March 29, 2016, Sean took a police administered
          polygraph at the Oakland County Sheriff’s Office concerning
          Johanna’s accusations. Again, no deception was detected
          when Sean denied the accusations.

    72.   The Oakland County Prosecuting Attorney reviewed the
          investigation of the OCSD and declined to issue charges in
          the case.

    73.   The OCSD informed Johanna that the Oakland County
          Prosecuting Attorney had declined to file charges in the case.

    74.   Johanna was upset that no charges were filed.




                                    8
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.9 Filed 05/06/21 Page 9 of 50




    75.   Johanna made additional false accusations against Sean
          concerning AM.

    76.   Johanna also made false accusations against Sean’s mother
          and stepfather (“the Orrs”), stating that they were also
          involved in sexually abusing AM.

    77.   The OCSD conducted a second investigation of Johanna’s
          accusations concerning AM.

    78.   The OCSD obtained statements from the Orrs.

    79.   The Orrs both passed polygraph examinations denying
          Johanna’s new accusations.

    80.   The second investigation by the OCSD did not substantiate
          any of the new accusations by Johanna.

    81.   The Oakland County Prosecuting Attorney reviewed the
          second investigation of the OCSD and again declined to issue
          charges in the case against either Sean or the Orrs.

    82.   Johanna was upset that for a second time, the prosecuting
          attorney declined to file criminal charges.

    83.   In August of 2017, more than a year after the OCSD
          investigation, Johanna also reported the false accusations
          against Sean to the Michigan State Police Trooper Perkins
          at the post located in Lapeer County.

    84.   Johanna reported her false accusations to the post in Lapeer
          County, despite making accusations that a crime occurred in
          Oakland County.

    85.   Trooper Perkins of the Michigan State Police contacted the
          OCSD about Johanna’s complaint.

    86.   After discussing Johanna’s accusations with the OCSD,
          Trooper Perkins closed his case and declined to
          reinvestigate.



                                    9
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.10 Filed 05/06/21 Page 10 of 50




     87.   Johanna also initiated a third CPS investigation.

     88.   Johanna also contacted the Federal Bureau of Investigation
           (“FBI”) and again made false accusations against Sean.

     89.   The FBI Investigators contacted the OCSD concerning
           Johanna’s complaint.

     90.   The OCSD gave the FBI complete access to their case file
           from the two investigations that were conducted by the
           OCSD concerning Johanna’s complaints.

     91.   After a review of the OCSD’s case file, the FBI determined
           that further investigation of Johanna’s complaints was not
           warranted.

     92.   The CPS case was closed, finding that there was not a
           preponderance of the evidence to support that Sean was the
           perpetrator of sexual abuse on AM.

     93.   Johanna was upset that the OCSD, the FBI, the Michigan
           State Police, and CPS had all refused to believe her false
           accusations of sexual abuse against Sean.

  Using his office, Kolodziej Pursues an Investigation Without
                            Authority

     94.   Upon information and belief, at a family gathering for
           Easter, Johanna asked V.S. to use her position as an
           employee in the Macomb County Prosecutor’s Office to help
           Johanna pursue the false accusations against Sean.

     95.   Upon information and belief, V.S. arranged a meeting
           between Kolodziej and Johanna.

     96.   Upon information and belief, in April 2018 Kolodziej was in
           a romantic relationship with V.S.

     97.   On April 10, 2018, Kolodziej met with Johanna.




                                    10
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.11 Filed 05/06/21 Page 11 of 50




     98.   Upon information and belief, during the meeting, Kolodziej
           agreed to investigate the accusations being made by
           Johanna.

     99.   At the time of the meeting in April 2018, Kolodziej was still
           an assistant prosecutor for Macomb County Prosecutor Eric
           Smith.

     100. The accusations made by Johanna were not within the
          jurisdiction of the Macomb County Prosecutor’s Office.

     101. In April 2018, Kolodziej had no authority to prosecute crimes
          in Oakland County.

     102. In April 2018, Kolodziej had no lawful authority to
          investigate the accusations being made by Johanna.

     103. Investigating Johanna’s accusations was not within the
          scope of Kolodziej’s authority as an assistant prosecuting
          attorney in Macomb County.

     104. Kolodziej pursued an investigation of Johanna’s accusations
          despite having no authority to do so.

     105. Upon information and belief, Kolodziej pursued the
          investigation of Johanna’s accusations to benefit his
          romantic relationship with V.S.

       Kolodziej Recruits Det. Gerald for the Investigation

     106. During the course of his employment as an assistant
          prosecuting attorney in Macomb County, Kolodziej met a
          Center Line Police Detective named Michael Gerald
          (“Gerald”).

     107. Kolodziej had worked with Gerald on sexual assault cases in
          the past.

     108. Upon information and belief, Kolodziej and Gerald were
          friends.



                                    11
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.12 Filed 05/06/21 Page 12 of 50




     109. Upon information and belief, following the April 10, 2018
          meeting with Johanna, Kolodziej contacted Gerald regarding
          Johanna’s accusations.

     110. Upon information and belief, Kolodziej requested that
          Gerald assist in Kolodziej’s investigation of Johanna’s
          accusations.

     111. Upon information and belief, at the time Kolodziej contacted
          Gerald, Gerald was employed with the Center Line Police
          Department.

     112. The Center Line Department of Public Safety is located in
          Macomb County.

     113. Johanna had falsely accused Sean of committing a crime in
          Oakland County.

     114. The Center Line Department of Public Safety had no
          jurisdiction to investigate Johanna’s accusations within
          Oakland County.

     115. Gerald had no authority to investigate Johanna’s
          accusations.

     116. After the April 10, 2018 meeting between Kolodziej and
          Johanna, Kolodziej arranged for Johanna to meet with
          Gerald.

     117. Upon information and belief, Gerald agreed to meet with
          Johanna because he was friends with Kolodziej.

     118. On April 25, 2018, Johanna met with Gerald.

     119. Upon information and belief, during the April 25, 2018
          meeting, Johanna provided Gerald with voluminous
          documents and materials concerning her false accusations.

     120. Upon information and belief, Kolodziej and Gerald parsed
          through the voluminous documents provided by Johanna
          and organized them into binders.


                                    12
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.13 Filed 05/06/21 Page 13 of 50




     121. Upon information and belief, Kolodziej and Gerald conducted
          an investigation of Johanna’s accusations between April
          2018 and October 2018 despite having no authority or
          jurisdiction.

     122. In May of 2018, Kolodziej and Gerald met with Assistant
          Attorney General Kelly Carter (“Carter”) to discuss
          Johanna’s accusation.

     123. At the time, Kolodziej was employed by the Macomb County
          Prosecutor’s Office, but he made it clear he was not working
          in his capacity as a prosecutor during the meeting.

     124. The purpose of the May 2018 meeting with Carter was to
          convince the Attorney General to charge Sean based on
          Johanna’s false allegations.

     125. Kolodziej requested Carter email him using his personal
          Gmail account.

     126. Carter concluded that because Oakland County Prosecutor’s
          Office had twice declined the case, it was not routine
          procedure to overrule county prosecutor charging decisions
          and they would not issue charges.

                      Custody Battle Continues

     127. Meanwhile, the custody battle between Johanna and Sean
          continued in Florida.

     128. Johanna and Sean were married and AM was born in
          Florida.

     129. Johanna and Sean separated in October 2012.

     130. Johanna believed that the cause of the divorce was an
          extramarital affair.

     131. On information and belief, Johanna was livid about the
          affair.



                                    13
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.14 Filed 05/06/21 Page 14 of 50




     132. Following their separation, Johanna moved from Miami,
          Florida to Gainesville, Florida with AM.

     133. Sean would drive five hours from Miami to Gainesville for
          parenting time and pay for transportation and lodging costs.

     134. After the divorce was finalized, Johanna moved with AM to
          Michigan.

     135. Sean remained in Florida.

     136. The custodial agreement allowed Sean to see AM every other
          weekend.

     137. Sean would fly from Florida to Michigan every other
          weekend to have parenting time with AM.

     138. The parenting time took place at his mother and step-
          father’s residence in Oxford, Michigan in Oakland County.

     139. The custodial agreement included that when AM turned 5,
          she would have extended visits with Sean in Florida.

     140. Following the divorce, Johanna threatened Sean multiple
          times with claims that she would have him fired from his
          employment and terminate his parental rights.

     141. In December 2015, alimony payments and medical coverage
          for Johanna ended pursuant to the judgment of divorce.

     142. Also in December of 2015, Johanna discovered that Sean had
          remarried.

     143. In January of 2016, Johanna first made the false accusations
          against Sean.

     144. After reporting the accusations to the OCSD, Johanna filed
          an emergency ex parte motion to suspend parenting time in
          the Florida family court.




                                    14
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.15 Filed 05/06/21 Page 15 of 50




     145. The Florida family court held a contested hearing involving
          17 witnesses and determined that the allegations were not
          trustworthy and lacked corroborating evidence.

     146. While the motion was pending, Sean had been denied
          parenting time with AM.

     147. The Florida family court ordered that AM and Sean begin
          reunification.

     148. The Florida family court ordered that AM undergo an
          evaluation, and the parties agreed on using Dr. Katherine
          Jacobs.

     149. On August 31, 2017, the parties received Dr. Jacob’s report
          and assessment.

     150. Dr. Jacobs concluded that it would be detrimental to AM to
          not have time with her father, that Johanna is the cause of
          AM’s anxiety, and that there are signs of Munchausen
          syndrome.

     151. Following the issuance of Dr. Jacobs’ report, on September 6,
          2017, Johanna made a new CPS complaint falsely alleging
          that Sean took nude photographs of AM.

     152. On December 6, 2017, the parties agreed to use Dr. Tracey
          Stulberg for reunification therapy.

     153. At AM’s session with Dr. Stulberg on January 9, 2018, AM
          stated that “her truth” is that Sean never inappropriately
          touched her.

     154. AM also told Dr. Stulberg that if AM did not say that Sean
          abused her, Johanna would go away for a long time.

     155. Johanna was ordered by the Florida family court not to
          discuss the Dr. Stulberg therapy sessions with AM.

     156. In direct violation of the Florida Court’s order, Johanna
          spoke to AM about the therapy sessions.


                                    15
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.16 Filed 05/06/21 Page 16 of 50




     157. During reunification therapy with Dr. Stulberg, Sean never
          missed a session.

     158. During reunification therapy, AM would elect to have Sean
          sit next to her.

     159. On information and belief, AM would hug Sean, have lots of
          eye contact, sit on his lap, and gave no indication whatsoever
          that she was worried about seeing him or that she did not
          want to be there.

     160. On information and belief, AM would come to therapy
          sessions and tell Dr. Stulberg that Johanna said Dr.
          Stulberg was a bad person and that AM’s maternal
          grandfather would call Dr. Stulberg a liar.

     161. On information and belief, in February or March of 2018,
          AM told Dr. Stulberg that Johanna intended to stop the
          reunification therapy and go to court for AM to stop seeing
          Sean.

     162. A psychologist by the name of Dr. Day came to reunification
          therapy and was supposed to do an evaluation to determine
          visitation and custody in September 2018.

     163. It was ordered by the Florida court that AM be taken to
          therapy by either her maternal or paternal grandmother, or
          both in order to avoid the possibility that Johanna would
          continue to influence AM.

     164. On November 1, 2018, at the therapy session with Dr. Day,
          Johanna took AM into a bathroom stall before therapy to
          discuss the therapy session in violation of the court order.

     165. At the November 1 therapy session, AM behaved
          uncharacteristically rude and refused to have a productive
          meeting.

     166. The following Tuesday, AM explained to Dr. Stulberg that
          she was told by Johanna that if Dr. Day decided that AM
          could go with Sean, AM would never see Johanna again.

                                    16
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.17 Filed 05/06/21 Page 17 of 50




     167. Johanna secretly brought AM to be interviewed by Dr.
          Robert Ortega and social worker Mary Ortega (“the
          Ortegas”) at the Family Assessment Clinic.

     168. Johanna brought AM to be interviewed by the Ortegas
          during the time that she was court-ordered to engage AM in
          the therapy with Dr. Stulberg.

     169. The sessions with the Ortegas were in violation of the
          Florida family court orders.

     170. The Ortegas, using interview techniques inconsistent with
          the forensic interview protocol for interviewing children,
          interviewed AM six times over the course of ten days.

     171. On information and belief, Johanna brought AM to the
          Ortegas for the purpose of getting AM to make false
          accusations against Sean and to gain an advantage in her
          custody case.

     172. Through improper means the Ortegas elicited inconsistent
          and nonsensical accusations from AM over the course of the
          six interviews in August of 2018.



     173. On January 7, 2019, Johanna and Sean signed a mediation
          agreement setting forth a plan for an increase in parenting
          time for Sean and for overnights to begin in March of 2019 in
          Michigan and spring break in Florida.

     174. On the weekend of March 8 and 9, 2019, which was supposed
          to be Sean’s first overnight with AM, Larry and Sean were
          handcuffed and held at gunpoint by police while their
          electronics were seized, carpets were cut from the house and
          removed, and Sean’s cheek was swabbed for DNA as he was
          on the airplane about to take off to Florida causing him to
          miss his flight.

                     Kolodziej Recruits Busacca


                                    17
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.18 Filed 05/06/21 Page 18 of 50




     175. In October of 2018, Kolodziej was hired by the Michigan
          Attorney General’s Office as an Assistant Attorney General.

     176. In his role as Assistant Attorney General, Kolodziej was to
          prosecute sexual assault cases involving adult victims under
          a grant awarded through the United States Department of
          Justice under the Violence Against Women Act.

     177. Prosecuting Johanna’s false accusations did not fall within
          the scope of Kolodziej’s employment as an Assistant
          Attorney General.

     178. Despite that Kolodziej was not permitted to investigate or
          prosecute Johanna’s accusations in his role as Assistant
          Attorney General, Kolodziej continued to conduct his own
          investigation.

     179. On information and belief, in the summer of 2018, Kolodziej
          began contacting Michigan State Police Trooper David
          Busacca (“Busacca”) concerning Johanna’s accusations.

     180. Kolodziej and Busacca had previous contact during their
          respective employment.

     181. Upon information and belief, Kolodziej and Busacca spoke
          about the possibility of Busacca investigating Johanna’s
          accusations.

     182. During 2018, Busacca was assigned to the Michigan State
          Police Metro North Post.

     183. Busacca was working the midnight shift assigned to the
          freeway during 2018.

     184. Busacca’s primary responsibility was to conduct traffic
          enforcement and respond to citizen requests for assistance.

     185. Upon information and belief, Busacca wished to advance his
          career within the Michigan State Police.




                                    18
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.19 Filed 05/06/21 Page 19 of 50




     186. Upon information and belief, Busacca was flattered that an
          attorney like Kolodziej from the Attorney General’s Office
          would consider him for an investigation of what seemed like
          an important case.

     187. Upon information and belief, Kolodziej persuaded Busacca
          that if he helped to investigate Johanna’s accusations, it
          would be a great case to advance Busacca’s career.

     188. Busacca approached his post commander seeking permission
          to investigate Johanna’s accusations.

     189. Upon information and belief, the post commander talked to
          Kolodziej, who advocated for the post commander to allow
          Busacca to investigate Johanna’s accusations.

     190. The post commander then authorized Busacca to work on
          the case despite not having experience investigating sexual
          assault cases.

     191. On November 4, 2018, Gerald provided the documents he
          had received from Johanna to Busacca.

     192. Gerald provided the documents to Busacca at Kolodziej’s
          request.

     193. Kolodziej requested that Gerald provide the documents to
          Busacca to conceal Kolodziej’s involvement in investigating
          the case and initiating the prosecution.

     194. Gerald agreed with Kolodziej to assist in initiating the
          prosecution of Sean despite knowing that there was not
          probable cause to support the allegations.

     195. On November 4, 2018, Busacca received the materials that
          had been organized into binders by Kolodziej and Gerald
          during their investigation.

     196. Among the materials were the police reports of the prior
          investigations by the OCSD.



                                    19
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.20 Filed 05/06/21 Page 20 of 50




     197. Kolodziej was aware of the evidence uncovered by the OCSD
          investigation that showed Johanna’s accusations were false.

     198. Gerald was aware of the evidence uncovered by the OCSD
          investigation that showed Johanna’s accusations were false.

     199. Busacca was aware of the evidence uncovered by the OCSD
          investigation that that showed Johanna’s accusations were
          false.

     200. Kolodziej, Gerald, and Busacca had reviewed the contents of
          the OCSD investigation including evidence that
          demonstrated that Johanna’s allegations were false.

                    Hagaman-Clark’s Involvement

     201. After recruiting Busacca to assist with the investigation,
          Kolodziej continued to work on the case while employed by
          the Attorney General despite being prohibited from working
          on the case due to the limitations imposed by his grant-
          funded position.

     202. Kolodziej and Busacca met with Assistant Attorney General
          Danielle Hagaman-Clark (“Hagaman-Clark”).

     203. Kolodziej and Busacca provided Hagaman-Clark the file and
          told Hagaman-Clark that she would be the one to handle the
          case.

     204. After meeting with Kolodziej and Busacca, Hagaman-Clark
          had a discussion with then AG Chief of Staff Laura Moody
          (“Moody”) informing her that she did not have time for the
          case, nor was it what she was hired to do.

     205. Upon information and belief, Kolodziej had already
          discussed the case with Moody.

     206. Moody explained that Kolodziej would continue to work on
          the case, with Hagaman-Clark’s assistance.




                                    20
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.21 Filed 05/06/21 Page 21 of 50




     207. Upon information and belief, Moody authorized Kolodziej to
          work on the case “off hours.”

     208. The Attorney General’s Office does not have policies in place
          to work on cases “off hours.”

     209. Hagaman-Clark interviewed AM with Trooper Busacca at
          Catholic Social Services with Mary Ortega.

     210. The purpose of the interview was to get information from
          AM that would help establish probable cause for a search
          warrant.

     211. The goal of the interview was to ask AM again where the
          alleged assaults occurred.

     212. Upon information and belief, the case would not move
          forward without obtaining physical evidence in addition to
          the child’s statements.

Laura Moody’s Failure to Supervise and Enabling of Kolodziej

     213. As Chief of Staff for Attorney General Nessel, Moody had an
          obligation to supervise subordinate employees at the
          Department of Attorney General.

     214. At all relevant times, Kolodziej was under the supervision of
          Moody.

     215. Over the course of approximately one year, Moody arranged
          for Kolodziej to receive an unprecedented four pay raises.

     216. In order to protect Kolodziej from being laid off, Moody
          arranged for Kolodziej to be promoted to a level “16”
          employee even though he had not earned such a promotion.

     217. Moody transferred Kolodziej’s work location from the Detroit
          office to the Lansing office of the Attorney General where
          she worked.




                                    21
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.22 Filed 05/06/21 Page 22 of 50




     218. Moody transferred Kolodziej’s supervision to be her
          responsibility even though it was not ordinarily the job of the
          Chief of Staff to supervise line prosecutors.

     219. On information and belief, Moody provided Kolodziej raises,
          moved his work location, assigned herself as his supervisor,
          and allowed Kolodziej to operate without meaningful
          supervision or oversight to benefit a personal relationship
          between herself and Kolodziej.

     220. Moody was either aware, or through diligent supervision,
          would have been aware that Kolodziej was acting in a
          manner which violated Sean’s constitutional rights as more
          fully explained herein.

     221. Moody failed to supervise Kolodziej to ensure that he did not
          violate the constitutional rights of Sean and others.

     222. In the midst of Kolodziej’s misconduct in Sean’s case and in
          the case of People of the State of Michigan v. Ian Elliott,
          Moody abruptly left her employment with the Department of
          Attorney General.

     223. On information and belief, Moody has refused to cooperate
          with the Attorney General’s investigation into Kolodziej’s
          misconduct.

         Kolodziej’s Inappropriate Interactions with AM

     224. Contrary to normal procedure, Kolodziej personally acted as
          the contact person between the Attorney General’s Office
          and Johanna and AM.

     225. Kolodziej met with Johanna and AM on May 1 and 16, 2019.

     226. Kolodziej arranged for a Lansing Court and Capitol tour for
          Johanna and AM on June 4, 2019.

     227. On July 2, 2019, Kolodziej met with Johanna and AM at the
          Attorney General’s Office.



                                    22
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.23 Filed 05/06/21 Page 23 of 50




     228. During that meeting, Kolodziej and AM had a squirt gun
          fight at the Attorney General’s office.

     229. On July 16, 2019, Kolodziej, Johanna, AM, and Lauren
          Schipani (“Schipani”) went to a therapy riding stable and
          went horseback riding.

     230. At all relevant times, Schipani was an investigator with the
          Attorney General’s office.

     231. Kolodziej, Schipani, Johanna and AM also met at the Detroit
          Institute of Arts on July 28, 2019 to view an armor exhibit,
          reportedly to show AM something about being brave.

     232. Kolodziej, Schipani, and Johanna either knew or should
          have known that engaging in behavior such as the trip to the
          Detroit Institute of Arts was likely to result in AM
          continuing to make false allegations.

     233. On September 3, 2019, Kolodziej met with Johanna and AM
          and sang a song to AM and gave her a book signed by Dana
          Nessel.

     234. Kolodziej either knew or should have known that engaging
          in behavior such as singing songs to AM and giving her gifts
          was likely to result in AM continuing to make false
          allegations.

     235. Schipani either knew or should have known that engaging in
          behavior such as singing songs to AM and giving her gifts
          was likely to result in AM continuing to make false
          allegations and she intentionally concealed this conduct in
          order to further the prosecution of Sean.

     236. Schipani and Kolodziej engaged in a romantic relationship
          during the same time that Schipani was investigating the
          false allegations into Sean.

     237. Kolodziej engaged in these actions to continue to elicit false
          information and allegations against Sean in order to benefit
          his personal relationships.

                                    23
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.24 Filed 05/06/21 Page 24 of 50




    Search Warrant Drafted by Kolodziej Reveals Nothing to
           Substantiate Johanna’s False Allegations

     238. On information and belief, Kolodziej drafted the factual
          allegations in a search warrant affidavit for the home of
          Larry Orr, where Sean had parenting time with AM.

     239. The focus of this warrant was to search for evidence
          supporting Johanna’s new false allegations that Sean took
          inappropriate photographs of AM.

     240. On information and belief, at Kolodziej’s request, Hagaman-
          Clark approved and signed the search warrant affidavit for
          the home of Larry Orr even though she did not have any
          involvement.

     241. Kolodziej had Hagaman-Clark sign off on the search warrant
          to conceal his involvement as an investigator in the case.

     242. On March 8, 2019, Trooper Busacca presented Judge Kelley
          Kostin with the search warrant affidavit and warrant.

     243. Judge Kelley Kostin authorized a search warrant for the Orr
          home.

     244. On March 8, 2019, the search warrant on the Orr home was
          executed.

     245. The warrant included authorization to search the Orr home
          and seize all electronics.

     246. Sean was at the Orr home when the warrant was executed
          and provided his phone and the passcode to the
          investigators.

     247. Sean also provided the passcode to a photo gallery
          application on the cell phone.

     248. Police did not find any evidence of any crime on the phone.




                                    24
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.25 Filed 05/06/21 Page 25 of 50




     249. The search included 8 flash drives, 2 CD-Rs, SIM card, an
          LG desktop computer, an Apple Mac Book Air, and a Dell
          laptop computer. None of the devices contained child
          sexually abusive material or other evidence of a crime.

     250. The police even used a canine to search for the presence of
          hidden electronic devices. The canine did not locate any
          hidden devices.

     251. Despite finding no evidence of child sexually abusive
          material in any of the electronic evidence seized from the
          Orr home, Kolodziej and Busacca continued their
          investigation and continued to press for criminal charges to
          be brought against Sean.

     252. Kolodziej drafted a Request to Initiate Litigation (“RTI”)
          which is a form required by the Attorney General before
          litigation may be initiated.

     253. Kolodziej’s name does not appear on the RTI.

     254. Instead, the RTI falsely indicates that it was authored by
          Hagaman-Clark.

     255. Kolodziej put Hagaman-Clark’s name on the RTI in order to
          conceal his involvement in the investigation.

     256. On April 17, 2019, the RTI was sent to Chief of Staff Laura
          Moody.

     257. The RTI requested criminal sexual conduct charges against
          Sean MacMaster.

     258. AG Dana Nessel approved the RTI.

     259. On information and belief, Moody recommended to Nessel
          that the RTI be approved.

     260. On information and belief, Moody did not disclose the nature
          and scope of her relationship with Kolodziej nor his



                                    25
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.26 Filed 05/06/21 Page 26 of 50




           involvement to the Attorney General when she presented the
           RTI to the Attorney General.

     261. In presenting the RTI to AG Nessel, Moody did not disclose
          to the Attorney General that she knew Kolodziej to be
          engaging in unethical conduct which infringed on Sean’s
          constitutional rights.

     262. In presenting the RTI to AG Nessel, Moody did not disclose
          to the Attorney General that she knew Kolodziej had gone
          outside his role as an advocate and had been acting as an
          investigator.

     263. On May 2, 2019, a warrant authorized by Hagaman-Clark
          charged Sean MacMaster with Criminal Sexual Conduct in
          the First Degree.

     264. The May 2, 2019 warrant was, in part, the result of the
          investigative efforts of Gerald, Kolodziej, Busacca, and
          Schipani.

Kolodziej Scripts Untruthful, Materially Incomplete Transcript
                for Busacca’s Warrant Request

     265. In order to obtain an arrest warrant for Sean, Michigan law
          requires that testimony be given under oath to support
          issuance of the warrant.

     266. On May 7, 2019, Busacca swore to a warrant before the
          Honorable Marie Soma in the 52/3 Judicial District Court in
          Rochester Hills, Michigan.

     267. On information and belief, Kolodziej wrote a script for
          Busacca’s testimony at the swear-to hearing.

     268. Busacca’s testimony at the swear-to does not substantially
          deviate from the script drafted by Kolodziej.

     269. In the script, Kolodziej purposefully left out information
          about AM’s inconsistent statements, evidence that Johanna
          had coached AM to say that Sean had sexually abused her,


                                    26
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.27 Filed 05/06/21 Page 27 of 50




           and evidence that Johanna had made up false accusations in
           order to gain an advantage in her custody battle over AM.

     270. Busacca, also knowing about the evidence that Johanna had
          created the false accusations, intentionally left out facts that
          indicated that the accusations made by Johanna were false,
          and that Johanna had coached AM to make false
          accusations.

     271. In the swear-to, as scripted by Kolodziej, Busacca testified
          that AM “described that Sean had put his salami, quote,
          unquote, deep inside of her.”

     272. Busacca did not disclose that in fact AM first claimed that it
          was Johanna that put salami inside of her.

     273. As scripted by Kolodziej, Busacca testified that “AM was
          later diagnosed with chemical vulvovaginitis.”

     274. As scripted by Kolodziej, Busacca did not disclose that the
          medical exam did not reveal any evidence of sexual abuse,
          and that the chemical vulvovaginitis that had been
          diagnosed was— according to the treating doctor— normal
          in little girls AM’s age.

     275. As scripted by Kolodziej, Busacca testified that AM was
          interviewed at the CARE House of Oakland County by
          interviewers trained in forensically interviewing children.

     276. As scripted by Kolodziej, Busacca testified that he viewed
          the video of the January 15, 2016 interview in its entirety.

     277. As scripted by Kolodziej, Busacca testified that AM “made
          numerous credible disclosures of sexual assault during the
          interview.”

     278. As scripted by Kolodziej, Busacca did not disclose that
          during the interview, AM made accusations that were
          inconsistent, non-sensical, and fantastical.




                                    27
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.28 Filed 05/06/21 Page 28 of 50




     279. As scripted by Kolodziej, Busacca testified that AM was
          again forensically interviewed on April 18, 2016 at the
          CARE House of Oakland County following additional
          disclosures.

     280. As scripted by Kolodziej, Busacca testified that “AM made
          numerous credible disclosures of sexual assault during the
          interview.”

     281. As scripted by Kolodziej, Busacca did not disclose that
          during the second interview, AM made accusations that were
          in fact inconsistent, non-sensical, and fantastical.

     282. As scripted by Kolodziej, Busacca testified that the case was
          declined by the Oakland County Prosecutor’s Office
          “[d]espite numerous disclosures made by AM over two
          forensic… interviews…”

     283. As scripted by Kolodziej, Busacca did not disclose that
          charges were declined by the Oakland County Prosecutor’s
          Office twice.

     284. As scripted by Kolodziej, Busacca did not disclose that
          Johanna had attempted to initiate another investigation
          with a different Michigan State Police post in Lapeer
          County, who closed the case after speaking with the OCSD.

     285. As scripted by Kolodziej, Busacca did not disclose that the
          FBI declined to conduct an investigation after review of the
          OCSD file.

     286. As scripted by Kolodziej, Busacca did not disclose that CPS
          declined the case thrice, finding that there was not a
          preponderance of the evidence to support that Sean was the
          perpetrator of sexual abuse on AM.

     287. As scripted by Kolodziej, Busacca did not disclose that
          Johanna had a motive to make false accusations against
          Sean due to her desire to obtain full custody of AM.



                                    28
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.29 Filed 05/06/21 Page 29 of 50




     288. As scripted by Kolodziej, Busacca did not disclose that
          Johanna had attempted to use the criminal and CPS
          investigations as leverage to attempt to get Sean to
          terminate his parental rights to AM.

     289. As scripted by Kolodziej, Busacca did not disclose that
          Johanna had promised that the criminal and CPS
          investigations would be closed if Sean would agree to
          terminate his parental rights.

     290. As scripted by Kolodziej, Busacca did not disclose that
          Johanna lied to Sean about the status of her own parental
          rights to AM in an attempt to convince Sean to release his
          parental rights to AM.

     291. As scripted by Kolodziej, Busacca did not disclose that
          Johanna lied to Sean about CPS intending to involuntarily
          terminate his parental rights to AM in an attempt to
          convince Sean to release his parental rights to AM.

     292. As scripted by Kolodziej, Busacca did not disclose that
          Johanna lied about Sean being relieved of child support
          obligations in an attempt to convince Sean to release his
          parental rights to AM.

     293. As scripted by Kolodziej, Busacca testified regarding the
          Ortega sessions, stating that he “found AM’s disclosures of
          sexual assaults to be consistent and more detailed than her
          previous.”

     294. As scripted by Kolodziej, Busacca did not disclose that the
          Ortegas did not use the proper forensic interview protocol for
          interviewing children.

     295. As scripted by Kolodziej, Busacca did not disclose that
          during the Ortega inteviews, AM disclosed information that
          was not consistent with sexual abuse.

     296. As scripted by Kolodziej, Busacca did not disclose that
          during the Ortega interviews, AM disclosed information that


                                    29
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.30 Filed 05/06/21 Page 30 of 50




           was inconsistent with her prior statements, that was non-
           sensical and fantastical.

     297. As scripted by Kolodziej, Busacca testified that during the
          Ortega interviews “AM described how she observed her
          father’s snake, later explaining it was his penis, spit onto the
          floor…”

     298. As scripted by Kolodziej, Busacca did not disclose that AM
          had previously discussed the snake in the April 18, 2016
          forensic interview, referring to it as Sean’s “pet snake”, that
          it was green with black eyes, said “boo”, had bit her, and was
          kept in a cage.

     299. As scripted by Kolodziej, Busacca testified that he directed a
          search warrant at the Orr residence.

     300. As scripted by Kolodziej, Busacca testified that the Michigan
          State Police Crime Lab “tested for bodily fluids and found a
          total of six semen stains in the area of the home where AM
          was known to play.”

     301. At the time of the testimony, Busacca and Kolodziej both
          knew that the stains were not determined to be semen.

     302. Busacca and Kolodziej coordinated and agreed to present
          false testimony to the court concerning the suspected bodily
          fluids, by referring to it as semen when they knew it had not
          been determined to be semen.

     303. As scripted by Kolodziej, Busacca testified that the six stains
          were tested for DNA and one stain contains the DNA of
          Larry Orr and the others contain the DNA of Sean.

     304. As scripted by Kolodziej, Busacca testified that the “search
          warrant results and subsequent DNA testing fully
          corroborate AM’s several accounts of how she observed
          Sean’s snake, penis, spitting on the floor.”




                                    30
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.31 Filed 05/06/21 Page 31 of 50




     305. In truth, the search warrant findings did not corroborate any
          of AM’s disclosures and Kolodziej and Busacca knew this fact
          at the time that Busacca testified otherwise.

     306. Following Busacca’s testimony in the swear-to, the court
          authorized the complaint and warrant.

     307. Pursuant to the warrant, Sean was arrested by Florida
          authorities on the two-count Michigan felony warrant on
          May 7, 2019.

     308. Directly following Sean’s arrest, at the request of Kolodziej
          and Busacca, Florida Internet Crimes Against Children
          team executed a search warrant at Sean’s residence.

     309. The warrant was sought and obtained in a Florida court, and
          its intent was to locate any evidence of the possession or
          manufacture of child sexually abusive material.

     310. Busacca swore to the warrant in Florida.

     311. The Florida search warrant resulted in all of Sean’s
          computers as well as his wife and children’s devices being
          seized in Florida.

     312. No evidence of a crime was discovered from the Florida
          devices.

      Kolodziej Conceals Involvement in the Case Initiation

     313. Busacca had drafted police reports related to his
          investigation of Sean.

     314. Upon information and belief, Kolodziej requested a meeting
          with MSP personnel regarding the first paragraph of the
          police report authored by Busacca.

     315. The meeting took place on May 3, 2019 at the MSP Metro
          North Post with Kolodziej, Busacca, Detective First
          Lietenant Robert Weimer, and Assistant Post Commander
          Edward Price.


                                    31
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.32 Filed 05/06/21 Page 32 of 50




     316. Upon information and belief, Kolodziej wanted to change the
          police report to remove reference to his involvement from the
          inception of the investigation.

     317. Upon information and belief, Kolodziej claimed it was
          because the specific grant he was working under did not
          allow him to work on this type of sexual assault case
          involving children.

     318. Kolodziej requested the alteration to conceal his involvement
          and attempt to avoid criminal and civil liability for his
          actions.

     319. Upon information and belief, Kolodziej had previously
          requested that Busacca change the report in this manner,
          but per MSP policy, reports could only be changed by
          approval of superiors after final submission.

     320. Upon information and belief, Kolodziej claimed that
          inclusion of his name in the report could affect grant funding
          to the Attorney General’s Office.

     321. Upon information and belief, Kolodziej suggested to the
          members of the May 3rd meeting that Laura Moody was
          aware of the need for the change and supported it.

     322. On March 12, 2019, Busacca sent a letter to the judge
          presiding over the family law case in Florida in an attempt
          to help Johanna suspend Sean’s parenting time.

     323. The letter sent by Busacca purports to state Busacca’s
          opinions.

     324. In an email transmitting a copy of the letter, Busacca falsely
          claimed that he drafted the letter to the Florida family law
          judge.

     325. The letter sent by Busacca was actually authored by
          Kolodziej but was signed by Busacca in order to conceal
          Kolodziej’s involvement in the investigation.


                                    32
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.33 Filed 05/06/21 Page 33 of 50




     326. Busacca, Kolodziej, and Johanna MacMaster coordinated
          and agreed to send this letter to the Florida court in order to
          give Johanna an advantage in the Florida litigation.

     327. At a hearing for the temporary suspension of Sean’s parental
          rights in Florida based on the false allegations, Busacca
          testified that he did not review the three CPS investigations
          of the alleged abuse.

     328. Busacca testified that he did not contact the initial
          investigator on the case, Detective Freiberg of the Oakland
          County Sheriff’s Department.

     329. Busacca testified that he had not read any of the Florida
          court transcripts nor the psychosexual evaluation of Sean.

     330. Busacca testified that he did not interview the three court-
          appointed psychologists regarding their opinions on AM,
          Sean, or Johanna.

     331. Busacca testified that the documents and testimony from the
          civil proceedings in Florida are not “specifically relevant” to
          his investigation.

       Sean’s Arrest and Traumatic Transport to Michigan

     332. On May 7, 2019, Sean and Larry were arrested.

     333. In May 2019, Sean was employed as a Lieutenant with a
          police department in Jacksonville, Florida.

     334. Officers showed up to Sean’s work to arrest him. He was
          taken to the Duval County Jail.

     335. Because of his employment as a police officer, Sean was
          placed in solitary confinement.

     336. The arrest made local and national news and news media in
          Jacksonville, Florida reported live from Sean and his wife’s
          front lawn.



                                    33
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.34 Filed 05/06/21 Page 34 of 50




     337. Sean did not fight extradition.

     338. Through counsel, Sean offered to self-surrender in Michigan
          at his own expense.

     339. Initially, he was given a $25,000 bail by the Duval County
          judge and told to report to Michigan in two weeks, but he
          was not released because of the efforts of Defendants.

     340. At Larry Orr’s bond hearing, the attorneys including
          Kolodziej falsely claimed that Sean fought extradition and
          they were working on a transfer date.

     341. On June 8, 2019, after spending 31 days in solitary
          confinement following his arrest, Sean was extradited.

     342. Sean spent nine days in transport by a private prison
          transport company.

     343. The first ride was 13 hours straight to Atlanta, Georgia.

     344. Sean was housed in a jail there for 22 hours.

     345. In the second ride, Sean rode for 72 hours straight, where he
          slept confined to a cage with belly chains, handcuffed with
          leg chains and cuffs inside a minivan without reading
          materials or the ability to straighten his legs, lay down, use
          the restroom more than once every four hours, or stretch his
          arms.

     346. On that second trip, Sean rode the bus through several
          different states before arriving back in Atlanta.

     347. From Atlanta, Sean was transported in a van to Kentucky
          where he then spent five days in a prison before doing the
          last leg of the trip.

     348. Upon information and belief, the ordinary practice of the
          Michigan State Police in a case like Sean’s would have been
          to fly Trooper Busacca to Florida on MSP-owned aircraft and
          return Sean to Michigan in Trooper Busacca’s custody.


                                    34
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.35 Filed 05/06/21 Page 35 of 50




     349. On information and belief, Sean was not afforded the
          ordinary method of transportation as a means by Defendants
          of inflicting pain and extrajudicial punishment on him.

     350. Sean was initially denied bond on arrival in Michigan.

     351. From his arrival in Michigan until his ultimate release, Sean
          was held in solitary confinement.

     352. After three and a half days of testimony over the course of
          several weeks and argument regarding bond, Sean was
          granted a $250,000 bond.

     353. At the bond hearing, Kolodziej elicited untruthful testimony
          regarding Schipani’s work experience, exaggerating her prior
          involvement with criminal sexual conduct and sexual assault
          of children cases.

     354. Schipani testified to allegations made by Johanna against
          Sean concerning their marriage, his employment, and AM.

     355. Schipani did not verify any of the allegations made by
          Johanna before testifying at the bond hearing.

     356. Sean was denied a reasonable bond in part because
          Kolodziej, Busacca, and Schipani suppressed evidence
          favorable to Sean including the favorable evidence
          referenced above.

     357. The family did not have the resources to pay the bond, so
          Sean remained in jail.

           Kolodziej Resigns and the Case is Dismissed

     358. At the same time as the case at issue, Kolodziej was
          prosecuting a sexual assault case out of Isabella County,
          Michigan involving Central Michigan University students.

     359. Kolodziej abruptly resigned when it was revealed that he
          was having a sexual relationship with the victim in the case.



                                    35
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.36 Filed 05/06/21 Page 36 of 50




     360. On September 9, 2019, Sean learned of Kolodziej’s
          termination.

     361. Sean’s preliminary examination was scheduled for
          September 16, 2019, but due to the resignation, a new
          prosecutor was assigned and needed more time.

     362. On October 3, 2019, the new prosecutor on the case, Robyn
          Liddell, moved to reopen the proofs of the bond hearing.

     363. At the motion hearing, Robyn Liddell disclosed that the
          officer in charge, Lauren Schipani, made inaccurate and
          untruthful statements in her testimony at the bond hearing.

     364. Robyn Liddell also disclosed that through an internal
          investigation, it was determined that Schipani and Kolodziej
          had an inappropriate relationship.

     365. As a result, Schipani was removed from the case and placed
          on administrative leave.

     366. On October 7, 2019, Sean was finally released on bond,
          though he remained on GPS tether.

     367. Sean spent a total of 151 days wrongfully incarcerated.

     368. During those 151 days, Sean was locked down in solitary
          confinement for 23 hours per day.

     369. During those 151 days, Sean was only permitted recreation
          time for one hour every other week, if weather permitted.

     370. On November 25, 2019, AG Dana Nessel informed Sean’s
          defense counsel that charges against Sean and Larry were
          going to be dismissed, and a motion was filed in the district
          court in Oakland County to dismiss the charges.

     371. On December 4, 2019, the charges against Sean and Larry
          were officially dismissed.




                                    36
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.37 Filed 05/06/21 Page 37 of 50




     372. As a result of his incarceration, Sean lost his job and went
          without a salary from May 7, 2019 to March 2020.

     373. Sean eventually received his job back but was hired back at
          a lower rank with substantially lower pay.

     374. As a result of Johanna’s false allegations, Sean has missed
          out on 187 days of parenting time with AM in 2019, 187 days
          of parenting time in 2020, and 62 days of parenting time in
          2021 and counting.

                            COUNT I:
                  FOURTH AMENDMENT VIOLATION:
                       FRANKS VIOLATION
               (DEFENDANTS KOLODZIEJ AND BUSACCA)

     375. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.

     376. At all relevant times, Defendants Busacca and Kolodziej
          were acting within the scope of their respective employment
          under color of law, cloaked with the authority which was
          granted to them.

     377. Plaintiff’s constitutionally protected rights include the right
          to be free from unreasonable seizure by government agents,
          including Defendants, as provided for by the Fourth
          Amendment, made actionable by 42 U.S.C. §1983.

     378. Defendant Kolodziej drafted a script for Defendant Busacca
          to use in the swear-to, including false statements and
          material omissions for Busacca to state under oath.

     379. Defendant Kolodziej, in drafting the script, search warrant,
          and arrest warrant affidavits, was acting as a witness
          making false statements of fact.

     380. Defendant Busacca, in obtaining the warrant for Plaintiff’s
          arrest, omitted material information intending to mislead



                                    37
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.38 Filed 05/06/21 Page 38 of 50




           the issuing magistrate in finding that probable cause existed
           in violation of Plaintiff’s Fourth Amendment rights.

     381. Defendant Busacca omitted material information at the
          suggestion and in agreement with Defendant Kolodziej.

     382. Defendant Busacca, in obtaining the warrant for Plaintiff’s
          arrest, knowingly and intentionally made false statements
          or acted with reckless disregard for the truth in violation of
          Plaintiff’s Fourth Amendment rights.

     383. The false and omitted information referenced above was
          necessary to the finding of probable cause.

     384. Defendant Busacca intentionally or with reckless disregard
          for the truth, caused a warrant to issue by swearing to a
          complaint containing false statements or providing false oral
          testimony and omitting material information that would
          have vitiated probable cause.

     385. Defendants could not, in good faith, rely on a judicial
          determination of probable cause based on their deliberate or
          reckless disregard for the truth and material omissions in
          violation of Plaintiff’s Fourth Amendment rights.

     386. No warrant would have issued for the arrest of Plaintiff if
          Defendants had not included information they knew or
          should have known to be false or if Defendants had not
          omitted information necessary to the finding of probable
          cause.

     387. Reasonable officers should have known these rights, and
          therefore, Defendants are not cloaked with qualified
          immunity.

     388. Defendant Kolodziej was functioning outside of his role as an
          advocate and is not entitled to absolute immunity.

     389. As a direct and proximate result of Defendants’ actions,
          Plaintiff suffered a loss of liberty, suffered humiliation, and
          other damages.

                                    38
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.39 Filed 05/06/21 Page 39 of 50




     WHEREFORE, Plaintiff requests this Court enter Judgment

against Defendants, jointly and severally, in whatever amount is fair,

just, and equitable for the injuries and damages, compensatory and

punitive, so wrongfully sustained by Plaintiff together with interest,

costs, and attorney fees under 42 U.S.C. §1988.

                            COUNT II:
                  FOURTH AMENDEMENT VIOLATION:
                 WARRANT LACKING PROBABLE CAUSE
                 (DEFENDANTS KOLODZIEJ, BUSACCA)

     390. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.

     391. Plaintiff’s constitutionally protected rights include the right
          to be free from unreasonable seizure by government agents,
          including Defendants, as provided for by the Fourth
          Amendment, made actionable by 42 U.S.C. §1983.

     392. Defendant Busacca lacked probable cause when obtaining
          the warrant for Plaintiff’s arrest in violation of the Plaintiff’s
          Fourth Amendment rights.

     393. Defendant Kolodziej lacked probable cause in requesting
          Busacca obtain a warrant for Plaintiff’s arrest in violation of
          Plaintiff’s Fourth Amendment rights.

     394. Defendant Kolodziej directed the investigation to obtain
          probable cause to arrest Plaintiff.

     395. Defendant Kolodziej drafted the search warrants for
          Plaintiff’s electronics and the location of the allegation.

     396. In doing so, Defendant Kolodziej was searching for
          corroboration that might provide probable cause to arrest
          Plaintiff.

                                    39
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.40 Filed 05/06/21 Page 40 of 50




     397. As part of the investigation, Defendant Kolodziej directed
          the police on how to conduct the investigation and establish
          probable cause.

     398. Defendant Kolodziej effectively conducted the questioning of
          witnesses by drafting questions that he wanted Defendant
          Schipani to ask and provided her a document with the
          written questions.

     399. Defendant Kolodziej drafted the arrest warrant for Plaintiff
          and Busacca swore to it.

     400. Defendant Kolodziej wrote Busacca a script for what
          testimony he was to provide when swearing to the warrants.

     401. The scripted testimony of Busacca omitted exculpatory
          evidence.

     402. The scripted testimony of Busacca was dishonest or in
          reckless disregard of the truth.

     403. In drafting the warrants and scripting the testimony of
          Busacca, Defendant Kolodziej made false statements of fact
          in support.

     404. Defendant Kolodziej used Busacca to circumvent his ethical
          obligation to not act as advocate and witness in the same
          proceeding.

     405. Defendants could not, in good faith, rely upon the warrant in
          this case because the warrant application was so lacking in
          indicia of probable cause as to render official belief in its
          existence unreasonable.

     406. Reasonable officers should have known these rights, and
          therefore, Defendant Busacca is not cloaked with qualified
          immunity.

     407. In preparation of the case for Plaintiff, Defendant Kolodziej
          functioned as an investigator, directing the investigation,



                                    40
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.41 Filed 05/06/21 Page 41 of 50




           searching for corroboration by warrants, and acting outside
           of his role as advocate.

     408. In drafting the affidavit and scripting the swear to,
          Defendant Kolodziej was performing the function of a
          witness.

     409. Where a prosecutor functions as an investigator or witness
          rather than an advocate, he is not entitled to absolute
          immunity.

     410. Reasonable investigators should have known these rights,
          and therefore, Defendant Kolodziej is not cloaked with
          qualified immunity.

     411. As a direct and proximate result of Defendants’ actions,
          Plaintiff suffered a loss of his liberty, suffered humiliation,
          and other damages.

     WHEREFORE, Plaintiff requests this Court enter Judgment

against Defendants, jointly and severally, in whatever amount is fair,

just, and equitable for the injuries and damages, compensatory and

punitive, so wrongfully sustained by Plaintiff together with interest,

costs, and attorney fees under 42 U.S.C. §1988.

                           COUNT III:
                 FOURTH AMENDMENT VIOLATION:
             PROSECUTION WITHOUT PROBABLE CAUSE /
                FEDERAL MALICIOUS PROSECUTION
            (DEFENDANTS KOLODZIEJ, BUSACCA, GERALD,
                     SCHIPANI, MACMASTER)

     412. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.




                                    41
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.42 Filed 05/06/21 Page 42 of 50




     413. Defendants Gerald, Busacca, Kolodziej, Schipani, and
          MacMaster intentionally and maliciously instituted criminal
          charges for Plaintiff without probable cause, by requesting a
          warrant without probable cause which contained false
          information and omitted relevant and material information.

     414. Defendants Gerald, Busacca, Kolodziej, Schipani, and
          MacMaster made, influenced, or participated in the decision
          to prosecute without probable cause in violation of Plaintiff’s
          Fourth Amendment rights.

     415. The criminal case against Plaintiff was dismissed, resulting
          in termination of the charge in Plaintiff’s favor.

     416. As more fully outlined herein, Defendant Kolodziej was
          acting outside of his role as an advocate and is not entitled to
          absolute immunity.

     417. Defendants Gerald, Busacca, Kolodziej, Schipani, and
          MacMaster acted with reckless disregard of the law and the
          legal rights of Plaintiff in causing a criminal proceeding to
          begin.

     418. Plaintiff was subjected to humiliation, fear, arrest and
          detention against his will, criminal charges, and pain and
          suffering by the illegal acts of Defendants.

     WHEREFORE, Plaintiff requests this Court enter Judgment

against Defendants, jointly and severally, in whatever amount is fair,

just, and equitable for the injuries and damages, compensatory and

punitive, so wrongfully sustained by Plaintiff together with interests,

costs, and attorney fees under 42 USC §1988.




                                    42
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.43 Filed 05/06/21 Page 43 of 50




                      COUNT IV:
      SUPERVISORY LIABILITY / FAILURE TO TRAIN OR
                     SUPERVISE
                (DEFENDANT MOODY)

     419. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.

     420. Defendant Laura Moody, Chief of Staff, hereinafter
          “Supervisory Defendant” failed to adequately supervise
          Defendant Kolodziej regarding the investigation and
          prosecution pursuant to the Fourth Amendment of the
          United States.

     421. Defendant Moody was responsible for the administration of
          policies, procedures, and personnel of the Attorney General’s
          Office.

     422. The Supervisory Defendant was deliberately indifferent to
          the need to adequately supervise Defendant Kolodziej.

     423. The Supervisory Defendant was grossly negligent in
          managing subordinates who caused the unlawful condition
          or event described herein.

     424. The failure by the Supervisory Defendant can fairly be said
          to represent a policy for which she is liable for the resulting
          harm to Plaintiff.

     425. Supervisory Defendant knew or in the exercise of reasonable
          diligence should have known that the conduct of Defendant
          Kolodziej was likely to occur in the absence of proper
          supervision.

     426. Supervisory Defendant approved, authorized, condoned, and
          acquiesced in the decisions and acts of Defendants Kolodziej
          and Busacca in pursuing prosecution against Plaintiff.



                                    43
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.44 Filed 05/06/21 Page 44 of 50




     427. The Supervisory Defendant failed to take any effective
          preventative or remedial measures to guard against the
          conduct of Defendant Kolodziej more fully set forth herein.

     428. Sdupervisory Defendant submitted four salary increases for
          Kolodziej that were unprecedented and extraordinary in
          frequency and were not based on articulable facts or merits.

     429. The Supervisory Defendant engaged in unprecedented
          actions to protect Kolodziej from a potential layoff by
          increasing his pay grade.

     430. The Supervisory Defendant was aware of Kolodziej’s
          unconventional meetings with victims and witnesses outside
          of the office and normal business hours and did nothing in
          response.

     431. Had the Supervisory Defendant taken preventative or
          remedial measures, Plaintiff would not have suffered the
          deprivation of his rights fully set forth herein. The failure
          amounted to deliberate indifference, or deliberate
          misconduct, which directly caused the deprivations suffered
          by Plaintiff.

     432. Supervisory Defendant failed to supervise Defendant
          Kolodziej and said failure caused Plaintiff’s damages.

     433. Supervisory Defendant either knew or should have known
          that the other Defendants were likely to engage in
          conspiratorial wrongs against Plaintiff and Supervisory
          Defendants had the power to prevent or to aid in preventing
          the commission of those wrongs but neglected to do so. These
          wrongful acts could have been prevented by the exercise of
          reasonable diligence by Supervisory Defendant.

     434. As a direct and proximate result of the aforedescribed
          unlawful and malicious acts of Supervisory Defendant,
          Plaintiff was deprived of his right to be secure in his home

                                    44
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.45 Filed 05/06/21 Page 45 of 50




           and person, against unlawful and unreasonable seizure of
           his person, to equal protection of the laws, and to Due
           Process of Law, in violation of the Fourth and Fourteenth
           Amendments of the Constitution of the United States and 42
           U.S.C. § 1983.

     435. As a direct and proximate result of Defendant’s actions,
          Plaintiff suffered a loss of liberty, suffered humiliation, and
          other damages.

     WHEREFORE, Plaintiff requests this Court enter Judgment

against Supervisory Defendant in whatever amount is fair, just, and

equitable for the injuries and damages, compensatory and punitive, so

wrongfully sustained by Plaintiff together with interest, costs, and

attorney fees under 42 U.S.C. §1988.

                    COUNT V:
         CIVIL CONSPIRACY TO PROSECUTE
            WITHOUT PROBABLE CAUSE
(DEFENDANTS KOLODZIEJ, BUSACCA, GERALD, SCHIPANI,
                  MACMASTER)

     436. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.

     437. Defendants Kolodziej, Gerald, Busacca, and Schipani acted
          in concert with Defendant Johanna MacMaster to
          accomplish the unlawful prosecution of Plaintiff without
          probable cause.

     438. Defendants acted together to prosecute Plaintiff for alleged
          crimes for which Defendants knew or had reason to know
          were without probable cause.



                                    45
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.46 Filed 05/06/21 Page 46 of 50




     439. Defendants participated in making untruthful statements
          and material omissions to the court in an effort to secure
          warrants.

     440. Defendants encouraged, assisted, and ratified Defendant
          Johanna MacMaster’s unlawful objective to falsely accuse
          Plaintiff of sexual abuse in order to gain an advantage in the
          custody dispute following divorce from Plaintiff.

     441. Defendant Kolodziej was acting outside of his role as
          advocate and is not entitled to absolute immunity.

     436. As a direct and proximate result of the aforedescribed
          unlawful and malicious acts of Defendants, Plaintiff was
          deprived of his right to be secure in his home and person,
          against unlawful and unreasonable seizure of his person, to
          equal protection of the laws, and to Due Process of Law, in
          violation of the Fourth Amendment of the Constitution of the
          United States and 42 U.S.C. § 1983.

     437. As a direct and proximate result of Defendants’ actions,
          Plaintiff suffered a loss of liberty, suffered humiliation, and
          other damages.

     WHEREFORE, Plaintiff requests this Court enter Judgment

against Defendants, jointly and severally in whatever amount is fair,

just, and equitable for the injuries and damages, compensatory and

punitive, so wrongfully sustained by Plaintiff together with interest,

costs, and attorney fees under 42 U.S.C. §1988.




                                    46
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.47 Filed 05/06/21 Page 47 of 50




                            COUNT VI:
         14TH   AMENDMENT PRETRIAL DETENTION CLAIM /
                  EXTRAJUDICIAL PUNISHMENT
                     (DEFENDANT KOLODZIEJ)

     438. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.

     439. Plaintiff’s constitutionally protected rights include the right
          to be free from the use of excessive force and extrajudicial
          punishment against him by government agents, including
          Defendants, while in pretrial detention as provided for by
          the Fourteenth Amendment, made actionable by 42 U.S.C.
          §1983.

     440. Being subjected to being locked in a cage for 72 hours while
          being transported to Michigan as a form of punishment
          when standard protocol called for air transport was not
          rationally related to a legitimate governmental objective or it
          was excessive in relation to that purpose.

     441. Defendant Kolodziej repeatedly lied that Plaintiff was
          opposing extradition, resulting in Plaintiff’s unnecessary
          transport to Michigan.

     442. At the time that Kolodziej arranged for Plaintiff’s
          unnecessary transport to Michigan, Kolodziej was aware
          that there was not probable cause to believe Plaintiff had
          committed a crime.

     443. The excessive force used on Plaintiff was a deliberate act
          intended to chastise or deter and imposed for the purpose of
          punishment.

     444. The amount of force used was not objectively reasonable.

     445. The amount of force used did not stem from a legitimate
          interest of the government to manage the facility in which
          Plaintiff was detained.



                                    47
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.48 Filed 05/06/21 Page 48 of 50




     446. The amount of force used was not necessary to preserve
          internal order and discipline or to maintain institutional
          security.

     447. Defendant’s actions shocked the conscience as they were
          deliberately indifferent to Plaintiff’s federally protected
          rights after a reasonable opportunity to deliberate.

     448. The right to be free from excessive force as a pretrial
          detainee is clearly established.

     449. Reasonable government actors should have known of these
          rights, and therefore, Defendant is not cloaked with qualified
          immunity.

     450. Defendant Kolodziej was acting outside of his role as
          advocate and is not entitled to absolute immunity.

     451. As a direct and proximate result of Defendant’s actions,
          Plaintiff suffered a loss of his liberty, experienced pain and
          suffering, suffered humiliation, and other damages.

     WHEREFORE, Plaintiff requests this Court enter Judgment

against Defendants, jointly and severally in whatever amount is fair,

just, and equitable for the injuries and damages, compensatory and

punitive, so wrongfully sustained by Plaintiff together with interest,

costs, and attorney fees under 42 U.S.C. §1988.

                        COUNT VII:
             STATE LAW MALICIOUS PROSECUTION
                 (DEFENDANT MACMASTER)

     452. Plaintiff alleges and realleges the preceding paragraphs with
          the same force and effect as if fully set forth herein.




                                    48
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.49 Filed 05/06/21 Page 49 of 50




     453. Defendant MacMaster made and perpetuated false
          allegations and willfully concealed facts, causing a criminal
          investigation and prosecution to be instituted against
          Plaintiff.

     454. Defendant MacMaster brought action against Plaintiff
          without probable cause.

     455. Defendant MacMaster pursued these actions knowing the
          allegations were inconsistent, without corroboration, and
          had been tainted by improper means.

     456. Defendant MacMaster brought action against Plaintiff with
          malice.

     457. Defendant MacMaster brought action against Plaintiff based
          on her personal animus and to gain advantage in the custody
          dispute.

     458. The proceedings were terminated in Plaintiff’s favor upon
          dismissal of the criminal case against Plaintiff.

     459. As a result of the acts of Defendant MacMaster, Plaintiff has
          suffered embarrassment and impairment of his reputation;
          was deprived of his employment and seniority rights; his
          liberty; and was obliged to spend large sums of money for his
          defense in the proceeding.

     460. Plaintiff is entitled to treble damages pursuant to MCL
          600.2907 for his injuries.

     WHEREFORE, Plaintiff demands judgment against Defendant

for whatever amount to which he is entitled, together with the costs of

this action.




                                    49
Case 2:21-cv-11052-SJM-DRG ECF No. 1, PageID.50 Filed 05/06/21 Page 50 of 50




                               JURY DEMAND

        Plaintiff demands a trial by jury for all issues so triable in this

case.


                                            Respectfully submitted,


Dated: May 6, 2021                          /s/ Joshua A. Blanchard
                                            Joshua Blanchard
                                            Keeley D. Blanchard
                                            Melissa C. Freeman
                                            BLANCHARD LAW
                                            Attorneys for Plaintiff
                                            309 S. Lafayette St., Ste 208
                                            PO Box 938
                                            Greenville, MI 48838
                                            (616) 773-2945
                                            josh@blanchard.law




                                       50
